Beck, J.
— The rule of the authorities unquestionably is, that when the defense to a note is fraud in its inception, and such defense is supported by evidence, the onus is thereby cast upon the holder, who brings the action, to show that he gave value for it, and that he is a Iona fide purchaser before maturity. This is a well-settled and familiar doctrine. Lane v. Krekle, 22 Iowa, 400; Hall v. Featherstone, 3 Hurl. & Norm. 284; Munroe v. Cooper, 5 Pick. 412; Aldrich v. Warren, 16 Me. 465; Perrin v. Noyes, 39 id. 384; Catlin v. Hansen, 1 Duer, 309; 2 Pars, on Notes and Bills, 438; Story on Prom. Notes, § 196 ; Chitty on Bills, 260, 648; Edwards on Bills, 310 ; 1 Smith’s Lead. Cases, Hare and Wall. Note, 523, 524. See, also, the recent case of Smith v. The County of Sac, in the State of Iowa, decided by the United States supreme court during its present term, where the rule is sanctioned and applied.
Applying this doctrine to the case before us, it becomes apparent that the ruling of the circuit court in excluding the evidence, and in instructing the jury to find for plaintiff, is erroneous. The other points made by appellant need not be considered as the judgment of the court below, on account of the error above pointed out, must be
Eeversed.